Case: 13-12694   Date Filed: 07/14/2014   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12694
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:12-cv-14415-DLG



MARTINO RAMOS,

                                                          Petitioner-Appellant,

                                  versus

DEPARTMENT OF CORRECTIONS,

                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 14, 2014)

Before TJOFLAT, PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
               Case: 13-12694     Date Filed: 07/14/2014    Page: 2 of 4


      Martino Ramos, a Florida prisoner, appeals the denial of his petition for a

writ of habeas corpus. See 28 U.S.C. § 2254. Ramos alleged that his trial counsel

was ineffective for failing to request that the trial court hold a hearing and

articulate its reasons for partially closing the courtroom. Because it was not an

unreasonable application of clearly established federal law for the Florida courts to

conclude that Ramos failed to establish that he was prejudiced by his counsel’s

allegedly deficient conduct, we affirm.

      Ramos was charged in a Florida court for 13 counts of sexual battery while

in a position of familial authority over one victim and in a position of custodial

authority over a second victim. Before the victims took the stand to testify, the

trial court inquired if they wanted to have the courtroom partially closed during

their testimony. See Fla. Stat. § 918.16(a). Ramos’s counsel objected to the partial

closure on two grounds: the victims exceeded the age in section 918.16(a) and the

statute was unconstitutional. The district court overruled Ramos’s objection on the

grounds that he failed to provide any authority to support his arguments; no

constitutional violation would occur because a member of the media would be

allowed to remain in the courtroom; and the partial closure was mandated by

statute. A jury convicted Ramos of all 13 offenses.

      Ramos appealed and argued, in relevant part, that the trial court violated his

right to a public trial under the Sixth Amendment by failing to “hold a hearing and


                                           2
              Case: 13-12694     Date Filed: 07/14/2014    Page: 3 of 4


articulate specific findings” to justify the partial closure of the courtroom. The

state responded that Ramos failed to preserve his argument for appellate review

and, alternatively, that Ramos’s argument lacked merit because the statute

mandated closure when requested by a victim. The Fourth District Court of

Appeal affirmed summarily.

      Undeterred, Ramos filed a motion for postconviction relief and attacked the

partial closure of the courtroom under the guise of ineffective assistance of

counsel. See Fla. R. Crim. P. 3.850. The Florida court denied Ramos’s motion

because he “failed to allege any facts to demonstrate prejudice to the outcome of

the trial.” The Fourth District Court of Appeal affirmed without opinion.

      Ramos filed a federal petition for a writ of habeas corpus and repeated his

claim of ineffective assistance of counsel, see 28 U.S.C. § 2254, but the district

court denied the writ. The district court ruled that Ramos was required to prove

that he was prejudiced by his counsel’s alleged deficient conduct, see Purvis v.

Crosby, 451 F.3d 734 (11th Cir. 2006), which he failed to do. The district court

found that the evidence established that the victims’ testimony was reliable.

      The district court correctly denied Ramos’s petition. The Florida court

reasonably determined that Ramos failed to establish that he was prejudiced by his

counsel’s allegedly deficient conduct. Ramos failed to establish that “there [was] a

reasonable probability that, but for counsel’s unprofessional errors, the result of the


                                           3
              Case: 13-12694     Date Filed: 07/14/2014   Page: 4 of 4


proceeding would have been different.” Strickland v. Washington, 466 U.S. 668,

694, 104 S. Ct. 2052, 2068 (1984). Ramos argues that he was prejudiced because

he would have received relief on appeal, but the applicable standard focuses on the

outcome at trial, not on appeal. Ramos bore the burden of proving that, had the

courtroom been open to the public, the jury “would have had a reasonable doubt

respecting [his] guilt.” Id. at 695, 104 S. Ct. at 2068–69; see Purvis, 451 F.3d at

738–39. Ramos never alleged that his victims’ testimonies would have differed

had the courtroom been open to the public.

      Ramos argues that the failure of counsel to object to the partial closure of the

courtroom constituted a structural error for which the courts had to presume

prejudice, but we rejected that argument in Purvis. The Supreme Court instructed

in Strickland that prejudice must be proved for all claims of ineffective assistance

except those situations involving the actual or constructive denial of counsel,

government interference with counsel’s assistance, or a conflict of interest. Purvis,

451 F.3d at 740–43. We are bound by our decision in Purvis unless it is overruled

by the Supreme Court or this Court sitting en banc. See United States v. Lawson,

686 F.3d 1317, 1319 (11th Cir. 2012).

      We AFFIRM the denial of Ramos’s petition for a writ of habeas corpus.




                                          4